DETAILED ACTION
This is a final Office action addressing applicant’s response 19 April 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 19 and 20 are pending and examined;
Claims 17 and 18 are cancelled.

Drawings
Applicant’s replacement drawings are entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Publication 2015/0176281).

Claim 1: Yang discloses a roofing composite comprising: 
a first layer (Fig. 4B: 632; the examiner takes the position that only the composite is claimed, so the “top” and “bottom” layers are relative based on the orientation of the composite as it is not installed) having a top surface 
wherein the top surface of the first layer comprises 
a first embossed surface portion (640; see paragraph [0065]), 
a second embossed surface portion (644A), and 
a flat surface portion (642C), 
wherein the flat surface portion is between the first and second embossed surface portions (as shown), 
wherein the flat surface portion is configured to form a seal with a component disposed thereon (paragraph [0067]), and 
wherein a top surface of the flat surface portion is disposed below top surfaces of the first and second embossed portions (as would be the result), and 
wherein the flat surface portion extends along the length of the first layer (as shown); 
wherein the roofing composite is configured to attach to a roof deck (functional language fully capable of being met by the prior art).  

Claim 2: Yang discloses the roofing composite of claim 1, 
wherein the flat surface portion is a first flat surface portion (as disclosed), and 
wherein the roofing composite further comprises a second flat surface portion (642D) extending along the length of the first layer (as shown).  

Claim 3: Yang discloses the roofing composite of claim 2, further comprising a third embossed surface portion (644B), 2Application No. 17/484,156Docket No. 188243-021001/US 
wherein the second flat surface portion is between the first embossed surface portion and the third embossed surface portion (as shown in Fig. 4B).  

Claim 4: Yang discloses the roofing composite of claim 1, wherein the roofing composite is configured to attach to a roof covering (the language of this claim is functional language fully capable of being met by the prior art).  

Claim 5: Yang discloses the roofing composite of claim 1, 
wherein the roofing composite further comprises a second layer (420) attached to the bottom surface of the first layer (as shown in Fig. 3C).  

Claim 7: Yang discloses the roofing composite of claim 5, wherein the second layer comprises a polymer layer (paragraph [0027]).  

Claim 10: Yang discloses the roofing composite of claim 9, wherein the second width is between 1" and 5" (paragraph [0035]).  

Claim 11: Yang discloses the roofing composite of claim 9, wherein the third width is at most 4" (paragraphs [0035] and [0036]).  

Claim 13: Yang discloses the roofing composite of claim 1, wherein the first layer comprises thermoplastic, thermoset engineering plastic, polyolefin, polyester, natural fibers, polyamide, nylon, a fire retardant, a fire resistant fabric, or any combination thereof (polyolefin per paragraph [0026]).  

Claim 14: Yang discloses the roofing composite of claim 1, further comprising a reinforcing layer (420).  

Claim 15: Yang discloses the roofing composite of claim 14, wherein the reinforcing layer comprises glass, polyester, polymer, a fire retardant, a metal foil or film, or any combination thereof (fiberglass per paragraph [0027]).  

Claim 16: Yang discloses the roofing composite of claim 1, wherein the first layer is a non-woven fabric (paragraph [0027]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.

Claim 6: Yang discloses the roofing composite of claim 5, except wherein the second layer comprises an adhesive layer.  As disclosed, adhesives are used in the system and the multilayer system functions as a single unit (as shown).  The examiner takes Official notice that adhesives are well known in the art for attaching layers of material together use.  Paragraph [0027] of Yang notes the material may be fiberglass, which is well known to be mixed with a matrix that has adhesive properties to adhere the fiberglass layer to the substrate.  

Claim 9: Yang discloses the roofing composite of claim 1, 
wherein the first embossed surface portion comprises a first width (as shown in Fig. 4B), 
wherein the flat surface portion comprises a second width (as shown), 
wherein the second embossed surface portion comprises a third width (as shown), 
wherein the first width is greater than the second width (as exemplified).  Yang does not specifically disclose 3Application No. 17/484,156Docket No. 188243-021001/USwherein the second width is greater than the third width, though it is clear that the non-embossed portions may be different widths (see paragraph [0035]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the different widths based on the desired overall width of this portion for sealing purposes.  

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 are allowed.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 19 April 2022.  Applicant’s courtesies were appreciated.

Drawings:
Applicant’s amended drawings overcome the objections under this heading and they are withdrawn.

Claim rejections – 35 USC 103:
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5Application No. 17/484,156Docket No. 188243-021001/US	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649